Citation Nr: 0903727	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  08-09 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 determination letter 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jacksonville, Florida, which denied the veteran's 
application for VA Vocational Rehabilitation Services.


REMAND

In his April 2008 VA Form 9, the veteran requested a hearing 
before a member of the Board at his local RO.  Thereafter, 
the veteran's hearing request was reiterated by his service 
representative in a statement dated in November 2008.  There 
is no indication in the record that the veteran was ever 
provided with his requested hearing.  Consequently, the Board 
finds that it has no alternative but to remand this matter so 
that the veteran can be afforded a hearing before a member of 
the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



